Order entered January 8, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00847-CV

                  IN THE INTEREST OF N.K.R.M., A CHILD

                On Appeal from the 256th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-17-20137

                                      ORDER

        As directed to do so, appellant has filed written verification he has made

payment arrangements with the court reporter for preparation of the reporter’s

record. Accordingly, we ORDER Glenda Finkley, Official Court Reporter for the

256th Judicial District Court, to file the reporter’s record no later than January 26,

2021.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE